Title: From Abigail Smith Adams to Hannah Storer Green, 1809
From: Adams, Abigail Smith
To: Green, Hannah Storer



my dear Friend
1809

I know not how to acknowledge the date of your last Letter to me. one thing I know, that it is not so ancient as the date of our Friendship, that commenced with our first knowledge of each other, and has Subsisted undiminished through all the various Scenes through which each of us have passed I may add in a long Life in a checkerd State from the juvenile days of Caliope & diana, to the advanced period of the present day—when each of us looking back upon the past, have reason to Say, thus far the Lord hath helped us—and it is of his Mercy that we are yet amongst the living, whilst at our side nearly all of our early acquaintance are numberd with the great congregation our Fathers & our Mothers. where are they? with the spirits of the just made perfet I trust anticipating our arrival at no distant period—
I read a circular Letter from you my much valued Friend at mr Smiths last week in Boston it breathed the Same Love and benevolence, the Same gratitude and thankfullness which you have ever manifested in trouble and in joy. whilst you feel the decays of nature & Suffer under bodily infirmities, you have abundent cause of thankfullness that your mental powers as are so vigorus and animated. may they be continued a blessing to you as they are a high enjoyment and gratification to those Friends who share them. So long as the So long as the vital Spark animmates the Clay, and Still continue to minister to the gratification of your Friends
I have been thinking for some time of addressing a Letter to you. I often inquire concerning you and as the our Lamp of Life is nearly burnt out, I feel a cold Sympathy drawing me nearer & nearer to those dear Surviving Friends who began the race with me, and who are yet upon the ground—every year lessens the Number and who as mr Pope Says would wish to Stand the last surviveing column of the whole fabrick of Friendship?—
I know it will give you pleasure to hear that my dear Sister Cranch is well and bears her Age with as usual fills every hower hour with Some usefull occupation; her Spirits lively and her faculties Still vigorus—judge Cranch now arrived to the Age of 83 is really a wonderfull Man—he writes as correctly as ever he did and tho deaf, appears to enjoy Life in better health than in former days—I have around me a young Group who as Goldsmith says come tottering on tho not disposed to Shove me off the Stage, yet ready to Supply my place. I have five Grandchildren who live with me from  3 Years of Age to Six Months, and two Sons of my
